Citation Nr: 1428130	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-11 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD), prior to Feburary 26, 2013 and a rting in excess of 50 percent from February 26, 2013.

2.  Entitlement to an initial rating in excess of 10 percent patellofemoral spurring of the left knee.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2004 to June 2007 and February 2009 to July 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted a noncompensable rating for patellofemoral spurring of the left knee and denied an increased rating for posttraumatic stress disorder.

In a January 2013 decision, the Board granted a 10 percent disability rating for the Veteran's patellofemoral spurring of the left knee and remanded the issue as to whether a rating higher than 10 percent was warranted.  The Board also remanded the Veteran's claim of an initial increased rating for PTSD for further development.  The Board also referred the issues of entitlement to service connection for a dental disorder and a neck disability. 

In a January 2013 decision, the RO implemented the Board's grant of a 10 percent rating for the Veteran's patellofemoral spurring of the left knee.  

In a May 2013 rating decision, the RO denied the referred issues of entitlement to service connection for a dental disorder and a neck disability.  

In a June 2013 rating decision, the RO granted a 50 percent disability rating for the Veteran's PTSD, effective from February 26, 2013.  As this does not constitute a full grant of all benefits possible the claim is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).



FINDING OF FACT

In August 2013, prior to the promulgation of a decision in the present appeal, the Veteran, through his representative, withdrew his claim for initial increased ratings for PTSD and a left knee disability.  

CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to initial increased ratings for PTSD and a left knee disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal through his accredited representative via an August 26, 2013, written statement.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.





      CONTINUE ON THE NEXT PAGE



ORDER

The appeal is dismissed.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


